



WARNING

THIS IS AN
    APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT
    TO:

110.
    (1)
Subject to this section, no person shall publish the
    name of a young person, or any other information related to a young person, if
    it would identify the young person as a young person dealt with under this Act.

111.
    (1)
Subject to this section, no person shall publish the
    name of a child or young person, or any other information related to a child or
    a young person, if it would identify the child or young person as having been a
    victim of, or as having appeared as a witness in connection with, an offence
    committed or alleged to have been committed by a young person.

138.
    (1)
Every person who contravenes subsection 110(1)
    (identity of offender not to be published), 111(1) (identity of victim or
    witness not to be published), 118(1) (no access to records unless authorized)
    or 128(3) (disposal of R.C.M.P. records) or section 129 (no subsequent disclosure)
    of this Act, or subsection 38(1) (identity not to be published), (1.12) (no
    subsequent disclosure), (1.14) (no subsequent disclosure by school) or (1.15)
    (information to be kept separate), 45(2) (destruction of records) or 46(1)
    (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985,

(a)     is
    guilty of an indictable offence and liable to imprisonment for a term not
    exceeding two years; or

(b)     is
    guilty of an offence punishable on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. G.J., 2012 ONCA
    434

DATE: 20120621

DOCKET: C54682

Goudge, Watt and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

G.J. (A Young Person)

Appellant

Adam Romain, for the appellant

Catherine Mullaly, for the respondent

Heard: June 18, 2012

On appeal from the disposition imposed on September 1,
    2011 by Justice G.R. Wakefield of the Ontario Court of Justice, sitting without
    a jury.

APPEAL BOOK ENDORSEMENT

[1]

In our view the sentence imposed at the time was not unwarranted.
    However, since then the appellant has done well in school and has good
    prospects for the summer. He is very fortunate to have caring and supportive
    grandparents who will do their best to guide him on the right path.

[2]

In light of the fresh evidence the just result is that the balance of
    the custodial sentence shall be commuted to deferred custody. The probation
    order is to remain as imposed at trial subject to any further steps the
    appellant is advised to take.

[3]

The sentence appeal is allowed in terms of these reasons.


